         Case 4:19-cr-00258-BSM Document 36 Filed 10/26/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                         CASE NO. 4:19-CR-00258-BSM

VICTOR QUANTRILL PORTER, JR.                                               DEFENDANT

                                     JUDGMENT

      Consistent with the order entered on October 23, 2020, this case is dismissed without

prejudice.

      IT IS SO ORDERED, this 26th day of October, 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
